DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim , “a operational parameter” in line 2 should be “an operational parameter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. (US 2013/0241621 and Forghani hereinafter) in view of Uppal et al. (US 2016/0025805 and Uppal hereinafter).
Regarding claim 1, Forghani discloses  [fig. 3] stacked gallium nitride field effect transistors (GaN FET) [310/320] comprising: a high side GaN FET [320, fig. 3]; a low side GaN FET [310, fig. 3]; a high side driver [360] coupled to a gate of the high side GaN FET [gate 320]; a low side driver [395] coupled to a gate of the low side GaN FET [gate 310]; a driver circuit [399] coupled to the high side and low side drivers and configured to generate drive signals [HS_ON/LS_ON] capable of driving the high and low side GaN FETs. Forghani does not explicitly disclose wherein the high and low side GaN FETs and transistors, within the high and low side drivers and the driver circuit, are patterned on a same semiconductor device layer during a front-end-of- line (FEOL) process.
However, Uppal discloses [para. 26-30] wherein transistors are patterned on a same semiconductor device layer [wafer] during a front-end-of- line (FEOL) process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani wherein the high and low side GaN FETs and transistors, within the high and low side drivers and the driver circuit, are patterned on a same semiconductor device layer during a front-end-of- line (FEOL) process in order to provide quicker time to discovery of fabrication faults [para. 26-30].
Regarding claim 6, Forghani in view of Uppal further comprises a voltage level shifter (VLS) [392, fig. 3] coupled to an input of the high side driver [input to 360, fig. 3].
Regarding claim 9, Forghani discloses  [fig. 3] a gallium nitride field effect transistors (GaN FET) [320/310] comprising: a GaN FET switch [320]; a driver [360] coupled to a gate of the GaN FET switch [gate of 320]; a chopper circuit [399] coupled to the driver and configured to generate a drive signal [HS_ON] capable of driving the GaN FET switch. Forghani does not explicitly disclose wherein the GaN FET switch and transistors, within the driver and the chopper circuit are patterned, on a same device semiconductor layer during a front-end-of-line (FEOL) process.
However, Uppal discloses [para. 26-30] wherein transistors are patterned on a same semiconductor device layer [wafer] during a front-end-of- line (FEOL) process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani wherein the high and low side GaN FETs and transistors, within the high and low side drivers and the driver circuit, are patterned on a same semiconductor device layer during a front-end-of- line (FEOL) process in order to provide quicker time to discovery of fabrication faults [para. 26-30].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of Shimizu Hiroshi (JP 2007-35171A and Shimizu hereinafter).
Regarding claim 2, Forghani in view of Uppal discloses all the features with respect to claim 1 as outlined above. Forghani in view of Uppal does not explicitly disclose wherein the driver circuit comprises a chopper circuit and a pulse generator circuit configured to generate the drive signals, respectively.
	However, Shimizu discloses [see fig. 1] a pulse generator circuit with a chopper circuit [page 1]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal by incorporating a pulse generator circuit with a chopper circuit as taught in Shimizu in order generate the drive signals.
Regarding claim 3, Forghani in view of Uppal in view of  Shimizu [page 2] discloses wherein the drive signals are pulse width modulated signals with predetermined duty cycles.
Regarding claim 4, Forghani in view of Uppal in view of  Shimizu [page 2] wherein the driver circuit is further configured to set duty cycles of the drive signals based on operational parameters [voltage].
Regarding claim 14, Forghani in view of Uppal discloses all the features with respect to claim 9 as outlined above. Forghani in view of Uppal does not explicitly disclose wherein the driver circuit comprises the chopper circuit comprises a delay line based on an even number of inverter gates and a comparator
However, Shimizu discloses [see fig. 1] a pulse generator circuit with a chopper circuit [page 1] comprises a delay line based on an even number of inverter gates [14-17, fig. 1] and a comparator [18-19, fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal by incorporating a pulse generator circuit with a chopper circuit as taught in Shimizu in order generate the drive signals.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of Shimizu Hiroshi in view of Hong et al. (US 2013/0088480 and Hong hereinafter).
Regarding claim 5, Forghani in view of Uppal further in view of Shimizu discloses all the features with respect to claim 4 as outlined above. Forghani in view of Uppal further in view of Shimizu does not explicitly disclose wherein the operational parameters of the driver circuit are based on High Temperature Operation Life (HTOL) testing requirements.
However, Hong discloses a driver circuit are based on High Temperature Operation Life (HTOL) testing requirements [124-125]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal / Shimizu as taught in Hong in order to ensure the service life and the reliability of the device.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of Langer (US 6377131).
Regarding claim 10, Forghani in view of Uppal discloses all the features with respect to claim 9 as outlined above. Forghani in view of Uppal does not explicitly disclose wherein the drive signal is a pulse width modulated signal with a predetermined duty cycle.
However, Langer discloses [see fig. 2] wherein a pulse width modulated driver. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal by incorporating a pulse width modulated driver as taught in Langer in order to generate a pulse with drive signals with a predetermined duty cycle.
Regarding claim 11, Forghani in view of Uppal further in view of Langer discloses [col. 1, ln 65-67] wherein the chopper circuit is further configured to set the duty cycle of the drive signal based on a operational parameter [voltage].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of Langer further in view of Hong et al..
Regarding claim 12, Forghani in view of Uppal further in view of Langer discloses all the features with respect to claim 11 as outlined above. Forghani in view of Uppal further in view of Langer does not explicitly disclose wherein the operational parameters of the chopper circuit is based on High Temperature Operation Life (HTOL) testing requirements.
However, Hong discloses a driver circuit are based on High Temperature Operation Life (HTOL) testing requirements [124-125]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal/Langer as taught in Hong in order to ensure the service life and the reliability of the device.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of You et al. (US 2021/0382094 and You hereinafter).
Regarding claim 15, Forghani discloses a method [fig. 3] comprising: generating drive signals [HS_ON/LS_ON] by a driver circuit [399]; driving gates of a high [320] and low side GaN FETs [310] by a high [360] and low side drivers [395], respectively, wherein the high and low side drivers receive the drive signals from the driver circuit. Forghani does not explicitly disclose patterning the high and low side GaN FETs and transistors, within the high and low side drivers and the driver circuit, on a same device semiconductor layer during a front-end-of-line (FEOL) process; and measuring dynamic on-state resistances (Rdson) of the high and low side GaN FETs by measuring drain to source voltages of the high side and low side GaN FETs using a voltage probe coupled to a source of the high side GaN FET and a drain of the low side GaN FET.
However, Uppal discloses [para. 26-30] wherein transistors are patterned on a same semiconductor device layer [wafer] during a front-end-of- line (FEOL) process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani wherein the high and low side GaN FETs and transistors, within the high and low side drivers and the driver circuit, are patterned on a same semiconductor device layer during a front-end-of- line (FEOL) process in order to provide quicker time to discovery of fabrication faults [para. 26-30]. Forghani in view of Uppal does not explicitly disclose measuring dynamic on-state resistances (Rdson) of the high and low side GaN FETs by measuring drain to source voltages of the high side and low side GaN FETs using a voltage probe coupled to a source of the high side GaN FET and a drain of the low side GaN FET.
However, You discloses [para. 52] measuring dynamic on-state resistances (Rdson) of the high and low side switch by measuring drain to source voltages of a high side [105-1] and low side switch [105-2] using a voltage [voltage at 296, fig. 2] probe coupled to a source of the high side switch [105-1] and a drain of the low side switch [105-2]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani in view of Uppal as taught in You in order to provides a better estimate of a magnitude of the output current.
Regarding claim 19, Forghani in view of Uppal further in view of You discloses
further comprising: sensing [figs. 1-2] a relationship between junction temperatures of the high side and low side GaN FETs and the corresponding dynamic on-state resistances.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of You et al. further in view of Langer.
Regarding claim 16, Forghani in view of Uppal further in view of You discloses all the features with respect to claim 15 as outlined above. Forghani in view of Uppal further in view of You does not explicitly disclose wherein the drive signals are pulse width modulated signals.
However, Langer discloses [see fig. 2] wherein a pulse width modulated driver. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal/You by incorporating a pulse width modulated driver as taught in Langer in order to generate a pulse with drive signals.
Regarding claim 17, Forghani in view of Uppal further in view of You further in view of Langer discloses [col. 1, ln 65-67] determining duty cycles of the pulse width modulated drive signals based on operational parameters [voltage].
Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of You et al. (US 2021/0382094 and You hereinafter) further in view of Inaba (US 5055715).
Regarding claims 7 and 13, Forghani in view of Uppal discloses all the features with respect to claims 1 and 9 as outlined above. Forghani in view of Uppal does not explicitly disclose further comprises a plurality of monitoring pads configured to measure dynamic on-state resistances (Rdson) of the high and low side GaN FETs.
However, You discloses [para. 52] measuring dynamic on-state resistances (Rdson) of the high and low side switch by measuring drain to source voltages of a high side [105-1] and low side switch [105-2] using a voltage [voltage at 296, fig. 2] probe coupled to a source of the high side switch [105-1] and a drain of the low side switch [105-2]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani in view of Uppal as taught in You in order to provides a better estimate of a magnitude of the output current. Forghani in view of Uppal further in view of You does not discloses a plurality of monitoring pads.
However, Inaba discloses plurality of monitoring pads [col. 2, ln 64-68]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/Uppal/You by incorporating the monitoring pads as taught in Inaba in order to measure the ON current of the transistors.
Regarding claim 8, Forghani in view of Uppal further in view of You further in view of Inaba discloses, wherein the plurality of monitoring pads are installed at a drain, a source, and a gate of the high side GaN FET [col. 2, ln 64-68].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of You et al. further in view of Langer further in view of Hong et al.
Regarding claim 18, Forghani in view of Uppal further in view of You further in view of Langer discloses all the features with respect to claim 17 as outlined above. Forghani in view of Uppal further in view of You further in view of Langer does not explicitly disclose wherein the operational parameters are based on High Temperature Operation Life (HTOL) testing requirements.
However, Hong discloses a driver circuit are based on High Temperature Operation Life (HTOL) testing requirements [124-125]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal/You/Langer as taught in Hong in order to ensure the service life and the reliability of the device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. in view of Uppal et al. further in view of You et al. further in view of Hong et al.
Regarding claim 20, Forghani in view of Uppal further in view of You discloses all the features with respect to claim 19 as outlined above. Forghani in view of Uppal further in view of You does not explicitly disclose determining an operational lifetime of the high side and low GaN FETs based on the relationship between the junction temperatures and the corresponding dynamic on-state resistances.
However, Hong discloses a driver circuit are based on High Temperature Operation Life (HTOL) testing requirements [124-125]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Forghani/ Uppal/You by incorporating a driver circuit are based on High Temperature Operation Life (HTOL) testing requirements as taught in Hong in order determining an operational lifetime of the high side and low GaN FETs based on the relationship between the junction temperatures and the corresponding dynamic on-state resistances to ensure the service life and the reliability of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842